Exhibit 10.30

SECOND AMENDMENT TO
THE REALOGY HOLDINGS CORP.
DIRECTOR DEFERRED COMPENSATION PLAN


WHEREAS, the Compensation Committee of the Board of Directors (the “Committee”)
of Realogy Holdings Corp. (the “Company”) has the right in its sole discretion
to amend the Realogy Holdings Corp. Director Deferred Compensation Plan
(the “Plan”); and
WHEREAS, the Plan Administrator (as defined in the Plan) has the power to amend
the Plan pursuant to Section 8.01 of the Plan.
NOW, THEREFORE, the Plan is hereby amended as follows, effective as of December
11, 2014:    
1.    Clause (a) of Section 6.03 of the Plan is hereby amended and restated in
its entirety as follows:
(a) Termination from Service. In the event the participant incurs a Termination
from Service, such Participant’s Account shall be distributed as soon as
practicable in the following manner: (i) for deferral elections made prior to
December 11, 2014, the first Distribution Date following the first (1st)
anniversary of the Participant's Termination from Service in accordance with the
form of payment elected by the Participant in accordance with Section 4.04, and
(ii) for deferral elections made on or after December 11, 2014, the first
Distribution Date following the Participant's Termination from Service in
accordance with the form of payment elected by the Participant in accordance
with Section 4.04.
2.    The Plan, as hereby amended, remains in full force and effect.


IN WITNESS WHEREOF, and as evidence of the adoption of this Amendment, the
Company has caused the same to be executed by its duly authorized officer on
this 11th day of December 2014.


ATTEST:                            REALOGY HOLDINGS CORP.


/s/ Elizabeth Richstone                    By: /s/ David J. Weaving    
                                Name: David J. Weaving
                                Title:     Executive Vice President and
Chief Administrative Officer




